IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Brief November 10, 2009

                  STATE OF TENNESSEE v. WILLIE LEWIS

              Direct Appeal from the Criminal Court for Shelby County
                        No. 08-01047     Chris Craft, Judge




                No. W2008-02636-CCA-R3-CD - Filed March 31, 2010


A Shelby County jury convicted the Defendant, Willie Lewis, of aggravated robbery. The
trial court sentenced the Defendant as a career offender to thirty years in the Tennessee
Department of Correction (“TDOC”). On appeal, the Defendant contends: (1) the evidence
is insufficient to sustain his conviction; and (2) the trial court erred when it imposed an
excessive sentence. After a thorough review of the record and applicable authorities, we
affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which JOHN E VERETT
W ILLIAMS and J.C. M CL IN, JJ., joined.

Dianne Thackery (at trial), Memphis, Tennessee, and Phyllis Aluko (on appeal), Memphis,
Tennessee, for the Appellant, Willie Lewis.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
Lacy Wilber, Assistant Attorney General; William L. Gibbons, District Attorney General;
Colin Campbell, Assistant District Attorney General, for the Appellee, State of Tennessee.


                                        OPINION
                                         I. Facts


      A Shelby County grand jury indicted the Defendant on one count of aggravated
robbery. At the trial on this charge, the following evidence was presented: The victim, Sims
Wesby, Jr., testified that he arrived home on June 8, 2007, around 4:30 or 5:00 p.m. After
parking his truck, he walked to the house next door to talk with his friend “Sherry,” who was
sitting on the front porch. The two had spoken for a few minutes when the Defendant
approached the victim. The victim described the Defendant as a black male who was
approximately six feet tall, wearing blue jeans and a blue windbreaker with the hood pulled
up over his baseball hat.

       The victim testified that he recognized the Defendant because the Defendant lived in
the same neighborhood as the victim for the past twenty years. The victim recalled that the
Defendant approached the victim and pulled a double-barrelled, sawed off shot-gun out of
a bag and demanded the victim’s money. At first, the victim thought the Defendant was
joking, but the Defendant then fired a shot into the ground and again pointed the gun at the
victim. The victim testified that he was nervous and began to look for something with which
to defend himself, but he could find nothing. The Defendant hit the victim on the head with
the gun twice, splitting open the victim’s head, and the victim, feeling he had no other
choice, grabbed the Defendant. The two “scuffled,” but the victim was unable to take the
Defendant’s gun. The Defendant took the victim’s wallet, which contained $240, and walked
down the street.

       The victim testified that, due to his injuries, an ambulance transported him to the
hospital. While in the ambulance, the victim saw the Defendant walk out from behind a
building, near the victim’s home. The victim pointed the Defendant out to the paramedics,
who then parked the ambulance and placed a call for police assistance. The police brought
the Defendant to the back of the ambulance, and the victim identified the Defendant as the
perpetrator.

       On cross-examination, the victim testified that Sherry left after the Defendant pulled
the gun out of the bag. The victim said that he received stitches for his injuries at the hospital
and that his wallet was never recovered.

        Officer Reginald Walker, with the Memphis Police Department, testified that he
responded to a robbery report where he found the victim bleeding due to head injuries.
Paramedics arrived and transported the victim to the hospital. Officer Walker said that the
ambulance stopped at the corner of Bellevue and Smith, called the police, and reported that
the victim indicated that the Defendant was on the corner of the street. Officer Watson drove
to the intersection and, after speaking with the victim, detained the Defendant. Officer
Watson recalled that he brought the Defendant over to the back of the ambulance, and the
victim identified the Defendant as the perpetrator. Officer Walker testified that he
transported the Defendant to jail and turned in a blue jacket that was recovered from the
scene.



                                               -2-
      On cross-examination, Officer Walker testified about the information the victim
provided at the scene, which was consistent with the victim’s trial testimony.

       Sergeant Elaine Shelby, with the Shelby County Sheriff’s Office, testified that she
took a DNA sample from the Defendant and sent it to the Tennessee Bureau of Investigation
(“TBI”). She also tried to locate “Sherry,” but she was unsuccessful.

        William Mattix testified that he was employed as a fire fighter/paramedic for the
Memphis Fire Department in June 2007 and responded to a robbery report. Mattix recalled
that the victim, who was standing outside, had a large bump on his head. Mattix observed
that the bump was about the size of a baseball, and Mattix also saw lacerations on the
victim’s head. Mattix assessed the injuries and determined the victim needed to go to the
hospital. They had not driven far when the victim screamed, “[T]hat’s the man who hit me.”
Mattix notified police officers who detained the Defendant.

       Donna Nelson, a Special Agent Forensic Scientist with the TBI, testified as an expert
witness in the field of forensic science. Nelson created a DNA profile for the Defendant
from a sample of his saliva, and she created a DNA profile of the material from a stain on
a jacket recovered at the scene. She concluded that the DNA profile of the stain on the jacket
did not match the Defendant’s DNA profile. Nelson also took a “cutting” from the neck and
wrist areas of the jacket for analysis. Nelson was able to get a partial DNA profile indicating
a male, but she could make no further determination because the neck and wrist areas
contained insufficient material to construct a full DNA profile. Nelson explained that a
sample could be degraded from exposure to sunlight or other elements, such as dirt.

       Patrick Jones testified that he was, at the time of trial, incarcerated and had
convictions for four counts of aggravated burglary and theft. In June 2007, however, he lived
down the street from the victim. Jones said that he had known the victim for about eight
years and dated the victim’s sister. Jones recalled that on the day of attack in this case, he
was sitting in his living room watching television. From this position, Jones could look
through the front window and see people coming and going on the street. Jones recalled that
he heard a loud boom, so he stepped out on his porch. Seeing nothing, he guessed the boom
had been caused by a truck backfiring and returned inside. Jones said an ambulance came
down the street a few minutes later, so he again went out onto his porch. He saw that the
ambulance stopped in front of the victim’s house, so Jones walked down to the victim’s
house and watched as they carried the victim out of his house and loaded him into the
ambulance.

       Jones recalled that he saw the Defendant with yard tools in his hand earlier in the day.
Jones said that the Defendant went to the store that was on the corner and was drinking beer

                                              -3-
with some other people. After Jones heard the boom and went out on the porch, he saw the
Defendant was still down at the corner drinking beer. Jones recognized the Defendant
because he had known him for about twenty-five years.

       Jones conceded that he never told police that the Defendant was at the corner and,
thus, could not have committed the robbery but explained that, based on his experience with
police, he thought it better not to get involved. Although he did not tell police, Jones said
that he told the victim’s sister and the victim, and, when he did so, the victim said, “[Y]a’ll
had something to do with it. [Y]a’ll get out of my yard.”

       The Defendant testified that he had prior convictions for two counts of theft and
attempted aggravated burglary. The Defendant stated that on June 8, 2007, he got off work
at Memphis Auto Parts at noon and went to a friend’s house on Bellevue to trim his hedges.
When he finished with the hedges, he went to the store for Ms. Tipton. By this time it was
almost 2:30 or 3:00 p.m. The Defendant said he then went to the corner store at Bellevue and
drank and talked with friends. The Defendant denied seeing or robbing the victim.

       On cross-examination, the Defendant testified that he heard the same loud boom that
Jones heard and that he looked down the street but did not see anything. Shortly thereafter,
he saw the ambulance stop across the street, and the police took him into custody. The
Defendant denied ever being taken to the back of the ambulance for the victim to identify
him. The Defendant also denied ownership of the jacket recovered at the scene.

       Based upon this evidence, the jury convicted the Defendant of aggravated robbery.
At the Defendant’s sentencing hearing, the State entered seven judgment forms through the
Shelby County Criminal Court Deputy Court Clerk as evidence of prior felony convictions
for purposes of determining the Defendant’s range. The trial court considered five of the
prior convictions, which were classified as Class B felonies, when it sentenced the Defendant
as a Career Offender. The trial court sentenced the Defendant as a Career Offender to thirty
years in the TDOC. It is from this judgment that the Defendant now appeals.

                                         II. Analysis

       The Defendant presents two issues for review: (1)whether there was sufficient
evidence to sustain his conviction for aggravated robbery; and (2) whether the trial court
erred when it categorized the Defendant as a Career Offender.

                              A. Sufficiency of the Evidence

       When an accused challenges the sufficiency of the evidence, this Court’s standard of

                                              -4-
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P.
13(e), State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State
v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). A conviction may be
based entirely on circumstantial evidence where the facts are “so clearly interwoven and
connected that the finger of guilt is pointed unerringly at the Defendant and the Defendant
alone.” State v. Smith, 868 S.W.2d 561, 569 (Tenn. 1993). The jury decides the weight to
be given to circumstantial evidence, and “[t]he inferences to be drawn from such evidence,
and the extent to which the circumstances are consistent with guilt and inconsistent with
innocence, are questions primarily for the jury.” State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006) (citations omitted). In determining the sufficiency of the evidence, this Court should
not re-weigh or re-evaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn.
Crim. App. 1990). Nor may this Court substitute its inferences for those drawn by the trier
of fact from the evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999); Liakas v.
State, 286 S.W.2d 856, 859 (Tenn. 1956). “Questions concerning the credibility of the
witnesses, the weight and value of the evidence, as well as all factual issues raised by the
evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); Liakas, 286 S.W.2d at 859. “A guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of the
theory of the State.” State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); State v. Grace,
493 S.W.2d 474, 479 (Tenn. 1973). The Tennessee Supreme Court stated the rationale for
this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury
       see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus, the trial judge and jury are the primary instrumentality of
       justice to determine the weight and credibility to be given to the testimony of
       witnesses. In the trial forum alone is there human atmosphere and the totality
       of the evidence cannot be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1996) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate view
of the evidence contained in the record, as well as all reasonable inferences which may be
drawn from the evidence. Goodwin, 143 S.W.3d at 775 (citing State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes the
presumption of innocence and raises a presumption of guilt, the convicted criminal defendant
bears the burden of showing that the evidence was legally insufficient to sustain a guilty

                                               -5-
verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

       The Defendant in this case was convicted of aggravated robbery, which requires a jury
to find beyond a reasonable doubt that the Defendant either knowingly or intentionally
committed theft of property, either by violence or by putting the victim in fear and
accomplished this with: (a) a deadly weapon, (b) display of an article that lead the victim to
reasonably believe it was a deadly weapon, or (c) by causing serious bodily injury to the
victim. T.C.A §§ 39-13-401 and -402 (2006).

       The Defendant contends that the evidence supporting his identity as the perpetrator
was insufficient for a rational trier of fact to find he was guilty beyond a reasonable doubt
of aggravated robbery. The State responds that the victim’s identification of the Defendant
as the person who robbed him at gunpoint is sufficient evidence that the Defendant
committed this crime.

       The evidence, considered in the light most favorable to the State, proves that the
Defendant was present at the scene of the crime. The victim was standing in his neighbor’s
front yard when the Defendant approached with a gun and demanded the victim’s money.
The victim knew and recognized the Defendant because they had lived in the same
neighborhood for twenty years. When the victim did not respond, the Defendant fired the
gun into the ground near the victim and hit the victim twice in the head with the gun. A
struggle ensued between the two, with the Defendant ultimately taking the victim’s wallet
that contained $240 and leaving the scene. As the victim was being transported to the
hospital, he saw the Defendant near the scene of the robbery and identified the Defendant to
the paramedics. Police detained the Defendant and the victim again identified the Defendant
as the perpetrator.

        The Defendant asserts that the victim’s identification of the Defendant, alone, was
insufficient to sustain his conviction. We disagree. First, it is well established that the
identity of the Defendant as the perpetrator of the crime is a question of fact, which is
determined by the jury. State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982)
(citations omitted). This Court has also held that victim testimony alone is sufficient to
support a conviction, and, in this case, the victim identified the Defendant as the perpetrator
of the aggravated robbery. See, State v. Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App.
1981). Thus, we conclude that the Defendant is not entitled to relief on this issue.

                                       B. Sentencing


       When a defendant challenges the length, range, or manner of service of a sentence,

                                              -6-
this Court must conduct a de novo review on the record with a presumption that “the
determinations made by the court from which the appeal is taken are correct.” T.C.A. § 40-
35-401(d) (2006). The burden is on the appealing party to show that the sentencing is
improper. T.C.A. § 40-35-401, Sentencing Comm’n Cmts (2006). This means that if the
trial court followed the statutory sentencing procedure, made findings of facts which are
adequately supported in the record, and gave due consideration and proper weight to the
factors and principles relevant to sentencing under the Sentencing Act, Tennessee Code
Annotated section 40-35-103 (2006), the appellate court may not disturb the sentence even
if a different result was preferred. State v. Ross, 49 S.W.3d 833, 847 (Tenn. 2001). The
presumption does not apply to the legal conclusions reached by the trial court in sentencing
a defendant or to the determinations made by the trial court which are predicated upon
uncontroverted facts. State v. Dean, 76 S.W.3d 352, 377 (Tenn. Crim. App. 2001); State v.
Butler, 900 S.W.2d 305, 311 (Tenn. Crim. App. 1994); State v. Smith, 891 S.W.2d 922, 929
(Tenn. Crim. App. 1994).

       In conducting a de novo review of a sentence, we must consider: (1) the evidence, if
any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by the
parties on the mitigating and enhancement factors set out in Tennessee Code Annotated
sections 4-35-113 and -114; (6) any statistical information provided by the administrative
office of the courts as to sentencing practices for similar offenses in Tennessee; and (7) any
statement the defendant made in the defendant’s own behalf about sentencing. See T.C.A.
§ 40-35-210 (2006); State v. Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001). We must
also consider the potential or lack of potential for rehabilitation or treatment of the defendant
in determining the sentence alternative or length of a term to be imposed. T.C.A. § 40-35-
103 (2006).

                        A. State’s Notice of Enhanced Punishment


       The Defendant contends that the trial court erred when it categorized him as a Career
Offender because the State failed to give adequate notice that the State intended to seek
enhanced punishment. Specifically, the Defendant complains that the State’s notice
contained errors in the factual detail supporting the convictions. The State responds that the
Defendant received notice despite the Notice of Enhanced Punishment’s factual errors and,
further, that the Defendant has failed to show any prejudice as a result of the errors.

       Tennessee law requires the State to provide written notice to a defendant that the State
intends to seek enhanced punishment if the defendant is convicted. T.C.A. § 40-35-202(a)

                                               -7-
(2006). The notice must be given at least ten days before trial or the acceptance of a guilty
plea and should provide the types of convictions, dates of convictions, and identity of the
courts of conviction. Id. Our Supreme Court, in State v. Adams, explained the purpose of
this statute:

       The purpose of subsection (a) is to provide fair notice to an accused that he is
       exposed to other than standard sentencing. It is intended to order plea-
       bargaining, to inform decisions to enter a guilty plea, and to aid to some extent
       trial strategy. Notice is important not only in preparation for a sentencing
       hearing, but in evaluating the risks and charting a course of action before trial.

State v. Adams, 788 S.W.2d 557, 559 (Tenn. 1990). When a detail of the required
information is omitted or incorrect, the inquiry should be whether the notice was “materially
misleading.” Id. The supreme court specifically held that “when the State has substantially
complied . . ., an accused has a duty to inquire about an ambiguous or incomplete notice and
must show prejudice to obtain relief.” Id.

       We conclude that the State substantially complied with Tennessee Code Annotated
section 40-35-202(a). The State filed a notice of intent to seek enhanced punishment on July
11, 2008, more than ten days before the Defendant’s trial that began on August 18, 2008, and
more than two months before his sentencing hearing. The notice in the record contains the
State’s intent to seek enhanced punishment, sets forth the prior felony convictions, dates, and
the identity of the courts of convictions. We recognize, as the Defendant contends, that there
are inadequacies in that the notice provides conviction dates for some of the felonies as April
29, 1983 when, according to the judgment forms submitted at the sentencing hearing, the
conviction dates were May 3, 1983. The Defendant also points out that, for the five felony
convictions used by the trial court to determine the Defendant was a career offender, the
identity of the courts of conviction are listed as the criminal court for Shelby County without
providing the specific division.

         Where, as here, the State has substantially complied with the statute, the accused has
a duty to inquire about ambiguous or incomplete notice and must show prejudice to obtain
relief. Adams, 778 S.W.2d at 559. In this case, the State’s notice made the Defendant aware
of its intent to seek an enhanced range of punishment. He was provided the convictions upon
which the State would rely in advance of trial and, thus, was in a position to plan case
strategy, including determining whether or not the Defendant was actually convicted of the
crimes listed in the notice. The Defendant also had sufficient time to inquire into any
ambiguities or mistakes in the document, and he failed to do so. Neither did he object to the
notice’s ambiguities or mistakes at the sentencing hearing. The Defendant has failed to show
any prejudice arising from the errors in dates or the omission of the specific criminal

                                              -8-
divisions in which he received the convictions.

       Since the Defendant has not alleged or shown any prejudice from the asserted
shortcomings in the notice, and the notice was sufficient to provide the Defendant with “fair
notice,” contemplated by Adams, that the State intended to seek enhanced punishment, he is
not entitled to relief on this issue. 778 S.W.2d at 559.

                       B. Judgment Forms for Prior Convictions

       At the Defendant’s sentencing hearing, the State introduced certified copies of the
judgments for the Defendant’s prior convictions. The Defendant argues these judgment
forms did not comply with the requirements of Tennessee Code Annotated section 40-35-
202(a), and, thus, the trial court erred when it relied upon the judgment forms in sentencing
the Defendant. Additionally, the Defendant argues that the State is not entitled to the
statutory presumption for the notice of intent to seek enhanced punishment listed in section
40-35-202(a) because the Defendant is charged under the name “Willie Lewis” and the name
on the judgment forms is “Willie Earl Lewis.”

        In sentencing, the trial court is to impose a sentence within the range of punishment
as determined by the Defendant’s offender status. T.C.A. § 40-35-210(c) (2006). In this
case, the trial court found that the Defendant was a Career Offender. To qualify as a Career
Offender, the statute requires one of the following combinations of prior felony convictions:

       (1) Any combination of six (6) or more Class A, B or C prior felony
       convictions, and the defendant’s conviction offense is a Class A, B or C
       felony;

       (2) At least three (3) Class A or any combination of four (4) Class A or Class
       B felony convictions if the defendant’s conviction offense is a Class A or B
       felony; or

       (3) At least six (6) prior felony convictions of any classification if the
       defendant’s conviction offense is a Class D or E felony.

T.C.A. § 40-35-108(a) (2006).

       The Defendant has five prior convictions for aggravated robbery, a Class B felony.
The judgment forms describe the Defendant’s aggravated robberies as “RWDW.” At the
sentencing hearing, the trial court found that the Defendant had five convictions for robbery
with a deadly weapon and, based upon this finding, determined that the Defendant was a

                                             -9-
Career Offender. See T.C.A. § 40-35-118 (2006). The Defendant argues the judgment
forms’ “RWDW” notation was an insufficient basis for the court to find that the Defendant
had been convicted of robbery with a deadly weapon. The State’s notice and the presentence
report, however, both list the conviction as robbery with a deadly weapon. As the State’s
notice provided the nature of the conviction, robbery with a deadly weapon, we find the
Defendant had sufficient notice under the statute of the State’s intent to seek enhanced
punishment based upon his prior convictions for robbery with a deadly weapon. As to the
trial court’s reliance upon the judgments that describe the Defendant’s convictions as
“RWDW,” we conclude that the record amply supports the trial court’s finding that the
Defendant had five prior Class B felony convictions based upon the State’s notice, the
presentence report, and the judgment forms. The Defendant is not entitled to relief on this
issue.

       Finally, the Defendant argues that State is not entitled to the statutory presumption that
he is the same defendant named in the judgment forms for the prior convictions. The
relevant portion of the statute states:

       The original or certified copy of the court record of any prior felony
       conviction, bearing the same name as that by which the defendant is charged
       in the primary offense, is prima facie evidence that the defendant named
       therein is the same as the defendant before the court, and is prima facie
       evidence of the facts set out therein.

T.C.A. § 40-35-202(a). The Defendant is charged in this case under the name “Willie
Lewis.” The judgment forms for the five prior felony convictions bear the name “Willie Earl
Lewis.” Even assuming that “Willie Lewis” and “Willie Earl Lewis” are not similar enough
to suffice under the statute, the State does not have to rely on the statutory presumption.
Other evidence may be used to prove that the defendant is the same defendant named in the
prior convictions upon which the State relies for enhanced punishment purposes. In this
case, the convictions, conviction dates, and conviction numbers on the judgment forms are
exactly the same as those listed on the Defendant’s presentence report. These consistencies
support the trial court’s finding that the Defendant, “Willie Lewis,” is the same as the “Willie
Earl Lewis” named in the judgment forms for the prior felony convictions. The Defendant
is not entitled to relief on this issue.

                                       III. Conclusion

       After a thorough review of the record and the applicable law, we conclude that
sufficient evidence was presented for a jury to find the Defendant guilty of aggravated
robbery beyond a reasonable doubt, that the Defendant received sufficient notice of the

                                              -10-
State’s intent to seek enhanced punishment, and that the trial court correctly sentenced the
Defendant. As such, we affirm the trial court’s judgment.

                                                   _________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE




                                            -11-